Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 1/10/22. Applicant’s arguments have been considered but are not found persuasive.  Claims 1-7, 10-16, 18, 19 and 21-24 are pending.  This Action is Non-FINAL.
Election/Restrictions
Newly amended/submitted claims 18 and 21-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly amended/submitted claims recite detailed method limitations that would require a separate search in the art.  A search for the added method limitations is not required for the lithium-sulfur battery cathode product claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18 and 21-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


At least claim 1 has been amended to recite “a carbon nanotube sponge being an elastomer”.  An elastomer is defined as a natural or synthetic polymer having elastic properties, e.g. rubber.  While the specification as filed describes the carbon nanotube sponge as having elastic properties, the carbon nanotube sponge is not “an elastomer”.  Examiner suggests amending at least claim 1 to recite “an elastic carbon nanotube sponge comprising” or “a carbon nanotube sponge having elasticity and comprising” to clarify that the carbon nanotube sponge is not a polymer.
Claim 1 recites “the plurality of carbon nanotubes is entangled with each other”, which is not clear and concise.  Examiner suggests “the plurality of carbon nanotubes are entangled with each other”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 1 recites “the plurality of micropores are distributed between adjacent ones of the plurality of carbon nanotubes”.  Thus, the recitation “wherein the plurality of micropores are distributed among the plurality of carbon nanotubes” is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10, 11, 14-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, and alternatively unpatentable over, Yu et al., US 2017/0170511 A1 as evidenced by Guo et al., US 2014/0342234 A1.
Yu teaches a sulfur-based cathode comprising a mesoporous carbon structure includes sulfur within the mesopores.  The carbon structure is a carbon nanotube 2 and 60 wt% of sulfur [0021].  The sulfur was infused into CMK-8, which serves as both charge transfer path and polysulfide reservoir [0025].  See also [0028] and [0052].  See also Figures 5A-5D along with [0019] and [0040].  Yu teaches the sulfur may be impregnated into different porous structures such as S/CMK3 and S/CNT@MPC. 
Yu teaches though CNTs are physically bonded together, the sponge is elastic and can recover to its original shape after removing a gentle finger pressure. The mechanical flexibility and elasticity make the sponge suitable for a current collector-free electrode for the Li--S battery [0040].
MPC is a carbon layer as disclosed/evidenced by Guo.  Guo teaches a carbon-carbon composite substrate (CNT@MPC) is formed by carbon nanotubes (CNTs) and a microporous carbon (MPC) coating layer applied onto the surface of the carbon nanotubes (CNTs) [0005].  Thus the claims are anticipated.
*
Claim(s) 1, 2, 4, 6, 10-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., CN 107994232 A in view of Yu et al., US 2017/0170511 A1.
Han teaches a carrier material used as a positive or a negative electrode active material carrier of a lithium sulfur battery. The carrier material (carbon nanotube sponge) has a spherical carbon skeleton formed by intertwining and winding carbon nanotubes and an amorphous carbon layer (title).  The amorphous carbon layer is formed on the outer surface of the spherical carbon skeleton. The spherical carbon skeleton has an average diameter of 0.1-4 m. The amorphous carbon layer has a thickness of 0.1-10 nm. The spherical carbon skeleton has porosity of 20-60% (abstract).  See also at least Figures 1 and 2 (note the scale bars).  The amorphous carbon is coated on the surface of the carbon skeleton.
	As an improvement of the support material for a lithium-sulfur battery of Han, the mass ratio of the carbon nanotubes and the polymer compound is (0.1-10):1. The amount of polymer is relatively small, so that only a small, thin layer of amorphous carbon is formed on the surface of the carbon skeleton (bottom page 2 of translation).
Preparing the carbon nanotube microsphere material of Examples 1 to 5 and sulfur into a sulfur-carbon composite material: the carbon nanotube microsphere material and the sulfur powder are mixed in a mass ratio of 4:6 by grinding and treated at 155° C. for 12 hours. And the superfluous sulfur on the surface was removed by treatment at 200° C. for 30 minutes to obtain a sulfur-carbon composite material.  The sulfur carbon composite material (sulfur is distributed in carbon skeleton), conductive additive conductive carbon black and binder polyvinylidene fluoride (PVDF) were uniformly mixed at a mass ratio of 80:10:10, and an organic solvent of N-methylpyrrolidone (NMP) was added to obtain a positive electrode slurry. The positive electrode slurry was coated on a copper foil and dried, rolled, and punched to obtain a 
Han does not explicitly recite the carbon nanotube sponge has elastic properties.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Yu teaches though CNTs are physically bonded together, the sponge is elastic and can recover to its original shape after removing a gentle finger pressure [0040].  Han teaches a carbon nanotube (CNT) sponge having a three dimensional structure.  One of skill would have known the carbon nanotube sponge of Han would have had an elastic property as taught by Yu.
*
Claim(s) 1, 3, 4, 6, 7, 10, 11, 13-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., US 2014/0342234 A1 in view of Yu et al., US 2017/0170511 A1.
Guo teaches a method for preparing a sulfur-carbon composite, an electrode material and a lithium-sulfur battery comprising the sulfur-carbon composite (abstract).  The sulfur-carbon composite, which comprises a carbon-carbon composite substrate (CNT@MPC) and sulfur loaded into the carbon-carbon composite substrate.  The carbon-carbon composite substrate (CNT@MPC) is formed by carbon nanotubes (CNTs) and a microporous carbon (MPC) coating layer applied onto the surface of the carbon nanotubes (CNTs) [0005].  See also Figures 1-5.  At least Figure 1 shows the carbon-carbon composite substrate is microporous and has a honeycomb structure.
2/g and an average pore diameter of 0.4-1.0 nm. Such microporous structure is beneficial to enhance the utilization of sulfur, and also helps to limit the dissolution of polysulfides into electrolytes, and thus improves the cyclic stability of sulfur. The microporous carbon (MPC) coating layer has a thickness of 30-150 nm.  Sulfur is finely dispersed in the microporous carbon (MPC) coating layer, preferably at a nano-scale level or even a molecular scale level (considering the diameter of a single S8 molecule is around 0.7 nm), which ensures a high electrochemical activity and utilization of sulfur. The carbon nanotubes (CNTs) have a diameter of 5-100 nm. The length of the carbon nanotubes (CNTs) used here is not particularly limited, for example less than 5 m, 5-15 m, or more than 15 m. There is no limit to the specific form of the carbon nanotubes (CNTs) used. Single-walled carbon nanotubes (SWNTs), double-walled carbon nanotubes (DWNTs) and multi-walled carbon nanotubes (MWNTs) are usable, but multi-walled carbon nanotubes (MWNTs) are preferred. The sulfur-carbon composite has a sulfur load amount of 20-90 wt %, most preferably 33-60 wt %, based on the total weight of the sulfur-carbon composite.  The carbon-carbon composite substrate has a coaxial cable-like structure [0025-0031].
Example A of Guo teaches a lithium sulfur battery having an anode, a cathode comprising the sulfur-carbon composite (carbon-carbon composite substrate (CNT@MPC) with sulfur loaded into the carbon-carbon composite substrate), a separator and an electrolyte.  
Guo does not explicitly recite the carbon-carbon composite substrate (CNT@MPC) has elastic properties.  However, the invention as a whole would have .
Response to Arguments
Applicant's arguments filed 1/10/22 have been fully considered but they are not persuasive.  
Applicant argues Yu merely states “S/CNT@MPC” without describing that MPC is a carbon layer.  However, MPC is a carbon layer as evidenced by Guo.  Guo teaches a carbon-carbon composite substrate (CNT@MPC) is formed by carbon nanotubes (CNTs) and a microporous carbon (MPC) coating layer applied onto the surface of the carbon nanotubes (CNTs) [0005].
Applicant asserts Yu does not disclose S/CNT@MPC can be restored to its original shape after being compressed.  Examiner disagrees.  Yu teaches though CNTs are physically bonded together, the sponge is elastic and can recover to its original shape after removing a gentle finger pressure [0040].
Applicant argues Han does not disclose the sulfur-carbon composite material can be restored to its original shape after being compressed.  However, Han teaches a carbon nanotube (CNT) sponge having a three dimensional structure.  One of skill would have known the carbon nanotube sponge of Han would have had an elastic property as taught by Yu.  See 35 USC 103 rejection above.

	Claims 18 and 21-24 have been withdrawn from consideration as being directed to a nonelected invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TRACY M DOVE/           Primary Examiner, Art Unit 1727